Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00180-CV

                                       Amanda JAFFE,
                                         Appellant

                                               v.

                              REPSOL OIL & GAS USA, LLC,
                                       Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-18-0015-CV-A
                       Honorable Patrick L. Flanigan, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the joint agreed motion to dismiss
appeal is GRANTED, and this appeal is DISMISSED. Each party shall bear its own costs of
appeal.

       SIGNED October 19, 2022.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice